DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0205156 A1) in view of Xie (US 2018/0031908 A) and further in view of Hsu et al. (US 2010/0149142 A1).
In claim 1, Li discloses in Fig. 3, a liquid crystal antenna comprising:
a first substrate (101) and a second substrate (102) opposite to each other;
a liquid crystal layer (114) between the first substrate (101) and the second substrate (102);
a first electrode (111) on the first substrate (101) and on a side of the first substrate facing the liquid crystal layer (114);
a second electrode (112) on the second substrate (102) and on a side of the second substrate facing the liquid crystal layer (114), the second electrode (112) being opposite to the first electrode (111); and
a control circuit ({0039], 52 outputs a potential difference to electrodes of the first radiator 111 and the second radiator 112) configured to output a first voltage signal to the first electrode (111) and output a second voltage signal to the second electrode (112);
with the exception of disclosing to wherein the control circuit comprises an integrated circuit which is configured to implement one of a column inversion driving mode, a row inversion driving mode, or a dot inversion driving mode of a liquid crystal display device, and wherein the first voltage signal is opposite in polarity to the second voltage signal.
Hsu discloses in paragraph [0039] the driving method of the pixel array 200 as enumerated in the present embodiment belongs to a column inversion driving mode and in paragraph [0047] the driving method of the pixel array of the present invention can also drive the pixel array by the column inversion driving mode with a proper layout. Thus, the same principle can be applied with the liquid crystal of Li in order to reduce consumption of electricity to lower costs.
Further, Xie discloses in [0005] wherein the first voltage signal is opposite in polarity to the second voltage signal (when the voltages having opposite polarities are applied to the first electrodes and the second electrodes).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a liquid-crystal antenna apparatus including a liquid-crystal antenna unit. The liquid-crystal antenna unit includes a first substrate, a second substrate, a first radiator, a second radiator, a main radiator, a liquid- crystal layer, wherein the liquid-crystal antenna apparatus can be applied to every type of vehicle including airplanes, yachts, cars, 
In claim 2, Li in view of Xie and further in view of Hsu discloses the liquid crystal antenna according to claim 1, wherein Xie further discloses the first electrode (21) and the second electrode (22) synchronously receive the first voltage signal and the second voltage signal ([0013] Wherein a polarity of one of the first electrodes and the second electrodes is the same with the voltage applied toward the pixel electrode), respectively.
In claim 5, Li in view of Xie and further in view of Hsu discloses the liquid crystal antenna according to claim 2, wherein Li further discloses the control circuit comprises a first integrated circuit (51) and a second integrated circuit (52), each of which is configured to drive a liquid crystal display device (implicit).
In claim 8, Li in view of Xie and further in view of Hsu discloses the liquid crystal antenna according to claim 1, wherein Xie further discloses an absolute value of the first voltage signal is equal to an absolute value of the second voltage signal ([0005] the voltages having opposite polarities are applied to the first electrodes and the second electrodes).
In claim 11, Li in view of Xie and further in view of Hsu discloses the liquid crystal antenna according claim 1, wherein Li further discloses the first electrode (111) and the second electrode (112) constitute an antenna unit, and the liquid crystal antenna (1) comprises a plurality of antenna units arranged in an array (array 10 in Fig. 1).
In claim 13, Li in view of Xie and further in view of Hsu discloses the liquid crystal antenna according to claim 1, wherein Li further discloses the control circuit (52) is located at an edge region of the first substrate (101) or an edge region of the second substrate.
In claim 16, Li in view of Xie and further in view of Hsu discloses the liquid crystal antenna according to claim 1, further comprising: a first signal line (not shown), through which the first electrode (111) receives the first electrode signal; and a second signal line (not shown), through which the second electrode (112) receives the second electrode signal.
In claim 17, Li discloses a communication device (title); wherein Li in view of Xie discloses the communication device comprising the liquid crystal antenna according to claim 1, as being obvious over Li, Xie and Hsu.
In claim 18, Li discloses in Fig. 3, a method of driving a liquid crystal antenna, the liquid crystal antenna comprising:
a first substrate (101) and a second substrate (102) opposite to each other;
a liquid crystal layer (114) between the first substrate (101) and the second substrate (102);
a first electrode (111) on the first substrate (101) and on a side of the first substrate facing the liquid crystal layer;
a second electrode (112) on the second substrate (102) and on a side of the second substrate facing the liquid crystal layer (114), the second electrode being opposite to the first electrode; and
a control circuit (52) configured to output a first voltage signal to the first electrode and output a second voltage signal to the second electrode ([0039], 52 outputs a potential difference to electrodes of the first radiator 111 and the second radiator 112), wherein the method comprises: determining the first voltage signal and the second voltage signal based on a required driving voltage between the first electrode and the second electrode (a potential difference between the two electrodes); and

with the exception of disclosing wherein the control circuit comprises an integrated circuit which is configured to implement one of a column inversion driving mode, a row inversion driving mode, or a dot inversion driving mode of a liquid crystal display device, and wherein the first voltage signal is opposite in polarity to the second voltage signal.
Hsu discloses in paragraph [0039] the driving method of the pixel array 200 as enumerated in the present embodiment belongs to a column inversion driving mode and in paragraph [0047] the driving method of the pixel array of the present invention can also drive the pixel array by the column inversion driving mode with a proper layout. Thus, the same principle can be applied with the liquid crystal of Li in order to reduce consumption of electricity to lower costs.
Further, Xie discloses in [0005] wherein the first voltage signal is opposite in polarity to the second voltage signal (when the voltages having opposite polarities are applied to the first electrodes and the second electrodes).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a liquid-crystal antenna apparatus including a liquid-crystal antenna unit. The liquid-crystal antenna unit includes a first substrate, a second substrate, a first radiator, a second radiator, a main radiator, a liquid- crystal layer, wherein the liquid-crystal antenna apparatus can be applied to every type of vehicle including airplanes, yachts, cars, motorcycles, etc. or to the Internet-of-things, automatic piloting systems, and unmanned vehicles. In comparison with the conventional mechanical antennas, the liquid-crystal antenna apparatus has several advantages such as flatness, lightness, thinness, fast response, and so on.
In claim 20, Li in view of Xie and further in view of Hsu discloses the driving method according to claim 18, wherein Xie further discloses the first voltage signal and the second voltage signal are synchronously outputted ([0013] Wherein a polarity of one of the first electrodes and the second electrodes is the same with the voltage applied toward the pixel electrode).
Allowable Subject Matter
Claims 4, 6-7, 9-10, 12, 14-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection, as set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844